Douglass, Justice, delivered the opinion of the Court: This was an action of debt, brought by the treasurer of Warren county against Woodward, for exhibiting a menagerie of animals and a circus, in the town of Monmouth, in said county, without having obtained a license in accordance with the provisions of “An act to prohibit shows of wax-figures, trioles of jugglers,” Sfc., (1) approved January 23, 1829. It is admitted on the record, that the town of Monmouth was regularly incorporated under the provisions of “ An act to incorporate the inhabitants of such towns as may wish to be incorporated,” (2) approved February 12, 1831, and also that said Woodward, before exhibiting said menagerie and circus, applied to the proper authorities of said town, and in due form obtained a license and permit in conformity with the provisions of said last recited act. The only question presented for the decision of the Court is, whether the defendant below was required to obtain two licenses, one from the president and trustees of the town of Monmouth, and another from the treasurer of the county of Warren; or whether one was sufficient to authorize him to exhibit said menagerie and circus within the limits of said town. We are of the opinion that the law requires but one license. The fifth section of the act of 1831, (1) confers upon the president and trustees of incorporated towns, the power “ to provide for licensing public shows,”, and, by a fair construction, suspends, within the limits of such towns, so much of the act of 1829, as requires a license from the county treasurer. The defendant below, having complied with the provisions of the act of 1831, by obtaining a license from the president and trustees of said town, was not required by law to obtain a license from the county, unless he wished to exhibit without the limits of the town. The judgment of the Circuit Court is therefore reversed.   R. L. 583; Gale’s Stat. 659.   3) R. L. 362; Gale’s Stat. 381.    R. L. 363; Gale’s Stat. 388.    R. L. 582, § 1; Gale’s Stat. 659-